DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 6/4/20 and 11/13/20 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of Earnhardt (US 10244389 B1) teaches encrypting position data before transmission. Prior art of Khan et al. (US 20180184287 A1) teaches encrypting position data before transmission. Prior art of Haney (US 20060223518 A1) teaches sharing location and encrypting location before sharing.
However, the prior arts do not teach a method for generating position information of a terminal device served by a mobile communication network, the method comprising: receiving, by the terminal device, at least one signal, the at least one signal carrying data applicable in a determination of a position of the terminal device, determining the position of the terminal device expressed as a position data based on the at least one received signal, applying a masking function to determined position data, the masking function is dedicated to the terminal device, determining a slice within a time-dependent network representation in accordance with at least one network .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/9/22